DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the means for conveying in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 14, 15, 17, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 209,747,813).
Regarding claim 1, Xu discloses a connector apparatus, comprising: a first connector (1) having a first plurality of electrical contacts; a second connector (6) having a second plurality of electrical contacts; and a cable (5) having a first end coupled to the first connector and a second end coupled to the second connector, the cable comprising a plurality of electrical signal conductors within a cable jacket; the electrical signal conductors of the cable being coupled to the first plurality of electrical contacts and the second plurality of electrical contacts, one or more electrical signal conductors and one or more electrical signal contacts support data communications between the first end and the second end, one or more electrical signal conductors and one or more electrical signal contacts carry electrical power between the first end and the second end (intended use), the cable jacket comprising a first end portion (next and inside 1), a second end portion (next and inside 6), and a mid-portion (middle of 5), the first end portion extending between the first connector and the mid-portion, the second end portion extending between the second connector and the mid-portion; the first end portion comprising a first dielectric material having a first thermal conductivity; the second end portion comprising a second dielectric material having a second thermal conductivity; the mid-portion comprising a third dielectric material having a third thermal conductivity; both the first thermal conductivity and second thermal conductivity being greater than the third thermal conductivity (by means of 2) such that first end portion and the second end portion dissipate excess thermal energy from the first and second connectors when the electrical contacts carry electrical power.
Regarding claim 2, Xu discloses a measured temperature of the first end portion while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Regarding claim 4, Xu discloses a measured temperature of each of the first and second end portions while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  

Regarding claim 14, Xu discloses a connector apparatus, comprising: first means for electrically and mechanically mating a first plurality of electrical contacts to a first mating connector (1); second means for electrically and mechanically mating a second plurality of electrical contacts to a second mating connector (6); and means for conveying electrical signals between the first plurality of electrical contacts and the second plurality of electrical contacts (5), the means for conveying comprising a cable having a first end (inside and next to 1) and a second end (inside and next to 6), the cable being coupled to the first plurality of electrical contacts and the second plurality of electrical contacts, the cable and one or more electrical signal contacts support data communications between the first end and the second end, the cable and one or more electrical signal contacts carry electrical power between the first end and the second end (intended use), the means for conveying having the first end of the cable coupled to the first mating connector and the second end of the cable coupled to the second mating connector, the means for conveying comprising a first end portion (inside and next to 1), a second end portion (inside and next to 6), and a mid-portion of a cable jacket; the first end portion extending between the first means and the mid-portion extending between the second means and the mid-portion; the first end portion comprising a first dielectric material having a first thermal conductivity; the second end portion comprising a second dielectric material having a second thermal conductivity; the mid-portion comprising a third dielectric material having a third thermal conductivity; both the first thermal conductivity and second thermal conductivity being greater than the third thermal conductivity (by means of 2) such that first end portion and the second end portion dissipate excess thermal energy from the first and second connectors when the electrical contacts carry electrical power.  
Regarding claim 15, Xu discloses a measured temperature of the first end portion while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  
Regarding claim 17, Xu discloses a measured temperature of each of the first and second end portions while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion.  
Regarding claim 24, Xu discloses a method for dissipating thermal energy in a connector system, comprising: plugging a first connector (1) having a first plurality of electrical contacts into a first receptacle connector; plugging a second connector (6) having a second plurality of electrical contacts into a second receptacle connector; conveying electrical signals through a plurality of electrical signal conductors coupled between the first plurality of electrical contacts and the second plurality of electrical contacts, the electrical signals comprising power signals and data communications (intended use), the plurality of electrical signal conductors enclosed within a cable jacket (5) extending between the first connector and the second connector; conductively dissipating a greater amount of thermal energy (by way of 2) through a first end portion (next and inside 1) of the cable jacket having a first dielectric material with a first thermal conductivity than through a mid-portion of the cable jacket having a second dielectric material with a second thermal conductivity which is less than the first thermal conductivity, wherein the first end portion extends between the first connector and the mid-portion; and conductively dissipating a greater amount of thermal energy (by way of 2 on 6) through a second end portion (inside and next to 1) of the cable jacket having a third dielectric material with a third thermal conductivity than through the mid-portion of the cable jacket having the second dielectric material with the second thermal conductivity which is also less than the third thermal conductivity, wherein the second end portion extends between the second connector and the mid-portion, such that first end portion of the cable -4-Application Ser. No.: 16/798,238 jacket and the second end portion of the cable jacket dissipate excess thermal energy from the first and second connectors when the electrical contacts carry electrical power.
Regarding claim 25, Xu discloses a measured temperature of the first end portion while the connector apparatus is conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.  
Regarding claim 5, to the extent that Xu does not disclose the connectors having a Universal Serial Bus-Power Delivery (USB-PD) configuration, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the device of Garside with any number of well-known configurations, such as a USB-PD configuration, in order to provide an efficient and desired connectivity.  

Regarding claim 18, to the extent that Xu does not disclose the connecting means having a Universal Serial Bus-Power Delivery (USB-PD) configuration, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the device of Garside with any number of well-known configurations, such as a USB-PD configuration, in order to provide an efficient and desired connectivity.  

Regarding claim 27, to the extent that Xu does not disclose the connectors having a Universal Serial Bus-Power Delivery (USB-PD) configuration, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the device of Garside with any number of well-known configurations, such as a USB-PD configuration, in order to provide an efficient and desired connectivity.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833